Exhibit 99.1 The Savannah Bancorp, Inc. April 20, 2010 For Release: Immediately Savannah Bancorp Reports First Quarter Loss of $488,000 SAVANNAH, GA(Globe Newswire) – April 20, 2010 - The Savannah Bancorp, Inc. (Nasdaq: SAVB) reported a net loss for the first quarter 2010 of $488,000 compared to a $285,000 loss in the first quarter 2009.Net loss per diluted share was 8 cents in the first quarter of 2010 compared to 5 cents per diluted share in 2009.The quarter over quarter decline in earnings results primarily from a higher provision for loan losses and higher loss on sale of foreclosed assets partially offset by a higher net interest margin in 2010 as compared to 2009.Pretax earnings before the provision for loan losses and gain/loss on sale of securities and foreclosed assets were $4,343,000 in the first quarter 2010 compared to $3,180,000 in 2009.Other growth and performance ratios are included in the attached financial highlights and information. Total assets increased 4.7 percent to $1.05 billion at March 31, 2010, up $47 million from $1.00 billion a year earlier.Loans totaled $869 million compared to $865 million one year earlier, an increase of 0.4 percent.Deposits totaled $902 million and $843 million at March 31, 2010 and 2009, respectively, an increase of 7.0 percent.Shareholders’ equity was $77.9 million at March 31, 2010 compared to $79.6 million at March 31, 2009.The Company’s total capital to risk-weighted assets ratio was 11.71 percent at March 31, 2010, which exceeds the 10 percent required by the regulatory agencies to maintain well-capitalized status. John Helmken, President and CEO, said, “Unfortunately, our large provision for loan losses and aggressive impairing and marking down of our loans and foreclosed assets resulted in a quarterly loss.Since it is not yet clear that our local markets have stabilized or that we have reached the bottom of the cycle, it is only prudent that we continue to build our loan loss reserve.Our cautious moves may be painful in the short term but they will serve us well over the longer term.Management appreciates our Board of Directors continued support of these tough decisions.” Helmken continued, “The first quarter did see some notable highlights.We continued to grow deposits, experiencing a 7.0 percent increase over the last year to $902 million at March 31, 2010.More importantly, our net interest margin continued to improve and was 3.64 percent for the first quarter, all a result of the hard work of our experienced team of bankers.We continue to improve our deposit mix while decreasing rates.Our discipline on expenses has pushed our efficiency ratio down to 60 percent.We are working to get it even lower.” The allowance for loan losses was $19,611,000, or 2.26 percent of loans at March 31, 2010 compared to $15,309,000 or 1.77 percent of total loans a year earlier.Nonperforming assets were $44,099,000 or 4.21 percent of total assets at March 31, 2010 compared to $32,537,000 or 3.25 percent at March 31, 2009.First quarter net charge-offs were $3,387,000 compared to net charge-offs of $1,711,000 for the same period in 2009.The provision for loan losses for the first quarter of 2010 was $5,320,000 compared to $3,720,000 for the first quarter of 2009.The higher provision for loan losses was primarily due to real estate-related charge-offs and continued weakness in the Company’s local real estate markets. Net interest income was up $763,000, or 10 percent, in the first quarter 2010 versus the first quarter 2009.First quarter net interest margin was 3.64 percent in 2010 as compared to 3.36 percent in 2009, an 8.3 percent increase, primarily due to significantly lower deposit rates partially offset by higher levels of noninterest-earning assets.The net interest margin increased 17 basis points on a linked quarter basis from the 3.47 percent margin for the fourth quarter 2009. Noninterest income increased $271,000, or 13 percent, in the first quarter of 2010 versus the same period in 2009 due to a $283,000 higher gain on the sale of securities, a $308,000 gain on bank-owned life insurance included in other operating income and higher trust and asset management fees, partially offset by a significantly lower gain on hedges. -3- Noninterest expense decreased $48,000 to $6,427,000 in the first quarter 2010 compared to the same period in 2009.First quarter 2010 noninterest expense included $311,000, or 9.3 percent, of lower salaries and employee benefits and $115,000, or 11 percent, of lower occupancy and equipment expense.FDIC insurance premiums were $89,000 higher, or 30 percent, information technology expense was up $57,000, or 13 percent, and loss on sale of foreclosed assets increased $364,000. The Board of Directors decided to suspend the cash dividend for this quarter.
